Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu US 20170064736 in view of Lee US 20120269122.

Regarding claims 1, 10, and 20, Yu teaches transmitting, from a user equipment, a request to one of establish or reestablish a radio resource control (RRC) connection with a network node ([fig. 2A, block 100, [0041]);

determining whether or not the request is rejected by the network based at least in part on the early contention resolution message (fig. 1 message 4, fig. 2A steps 110, 115, [0035], FIG. 2a, at block 115, when it is determined that the at least one resource is allocable, a transmission of allocation information on a common control channel is prepared. In one embodiment, the transmission of allocation information on a common control channel is carried out as a contention resolution of a random access procedure. In other words, if the requested D2D resource can be allocated within RACH contention window, the eNB may transmit D2D resource allocation on the pre-configured D2D common control channel, [0046]). Examiner maintains if the requested D2D resource cannot be allocated within RACH contention window then the request is rejected.

Although Yu teaches determining whether or not the request is rejected by the network based at least in part on the early contention resolution message, the reference is silent on wherein the determining comprises at least one of:


early contention resolution message: and
starting a first timer in response to receiving the early contention resolution message and determining that the request is rejected by the network node in response to expiry of the
first timer.
Lee teaches determining comprises starting a first timer in response to receiving a contention resolution message and determining that the request is rejected by the network node in response to expiry of the first timer (UE may consider that the RRC connection requested is regarded as rejected without explicitly receiving the `RRCConnectionReject` when the contention resolution timer expires without receiving the message 4, [0059]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Yu by   determining comprises starting a first timer in response to receiving the early contention resolution message and determining that the request is rejected by the network node in response to expiry of the first timer, as suggested by Lee. This modification would benefit the system by ensuring that the UE does not wait an .


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu to claims 1 and 10 above, and further in view of Vialen US 20010018342.

Yu is silent on the first timer is indicated in: a system information message from the network node, or the early contention resolution message.
Vialen teaches a timer is indicated in: a system information message from a network node.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Yu by the first timer is indicated in: a system information message from the network node, as suggested by Vialen. This modification would benefit the system by providing a proven, reliable method for the UE to receive the timer value.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1 and 10 above, and further in view of CHIEN US 20160142992.


CHIEN teaches in response to determining that the request is rejected by the network node, transitioning from a connected mode to an idle mode (fig. 12, [0084]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Yu by in response to determining that the request is rejected by the network node, transitioning from a connected mode to an idle mode, as shown by CHIEN. This modification would benefit the system since the idle mode would be optimal for the UE after receiving a request rejection.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu claim 1 above, and further in view of Wager US 20150009802.

Yu is silent on determining whether or not the request is rejected by the network is performed dependent on a cell selection procedure indicating the connection is to be established with the network node as compared to a previous network node in which the user equipment was previously connected.

Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Yu by determining whether or not the request is rejected by the network is performed dependent on a cell selection procedure indicating the connection is to be established with the network node as compared to a previous network node in which the user equipment was previously connected, as shown by Wager. This modification would benefit the system by enabling the UE to connect to an optimal cell.

Allowable Subject Matter
Claims 3, 7, 8, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/Primary Examiner, Art Unit 2476